DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #2 in Fig. 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-18 are all within at least one of the four categories.
The independent claim 1 recites:
	determine at least one category of noise according to the at least one reference indicator
 The independent claim 10 recites:
	determining at least one category of noise according to the at least one reference indicator

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims 2-9 and 11-18, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-9 and 11-18 recite steps (e.g. sending) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-18 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for selecting, determining, filtering, analyzing, adjusting, sending and receiving merely invoke a computer as a tool.
The data-gathering step (receiving) and the data-output step (sending) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for selecting, determining, filtering, analyzing, adjusting, sending and receiving.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information through signal processing. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for selecting, determining, filtering, analyzing, adjusting, sending and receiving. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.

The additional elements are identified as follows: a transceiver, a storage, a processor and a terminal device

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature cited herewith. 
 Biagetti, Giorgio, et al. "Wireless surface electromyograph and electrocardiograph system on 802.15. 4." IEEE Transactions on Consumer Electronics 62.3 (2016): 258-266.
Mello, Roger GT, Liliam F. Oliveira, and Jurandir Nadal. "Digital Butterworth filter for subtracting noise from low magnitude surface electromyogram." Computer methods and programs in biomedicine 87.1 (2007): 28-35.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20190125218 A1; cited by applicant) in view of Tadi (US 20190025919 A1).

With respect to claim 1, Tsai discloses
An electromyography signal analysis device (see paragraph 0016, cramp evaluating device #100), comprising: 
a transceiver (see paragraph 0017, physiological signal receiver #110), being configured to receive an electromyography signal (see paragraph 0018, the physiological signal receiver is configured to receive a plurality of signals (S1) from sensors (M1-M5); and see paragraph 0016, the sensor M4 is a surface electromyography sensor) and a category- selecting command from a user (see paragraph 0018, the physiological signal receiver is configured to receive a plurality of signals (S1) from sensors (M1-M5); and see paragraph 0016, the sensor M1 is a wearable device for example a smart phone which is capable of receiving input from a user); 
a storage (see paragraph 0018, storing element such as a memory in cramp detector #120), being configured to store a reference indicator set (see paragraph 0048, the p-value of the significance of each variable) and a filter set (see paragraph 0051, a learning machine fine adjusts the significance of the variables this filtering them); and 
a processor (see paragraph 0020, the controller #150 may be a processor), being electrically connected with the transceiver and the storage (see Fig 1B, #150 is connected to both #120 and #110), and being configured to: […].
Tsai does not disclose select at least one reference indicator from the reference indicator set according to the category-selecting command; determine at least one category of noise according to the at least one reference indicator; select at least one filter from the filter set according to the at least one category of noise, and configure the at least one filter; filter the electromyography signal with the at least one configured filter; and analyze the filtered electromyography signal according to the at least one reference indicator to generate an analysis result in response to the category-selecting command.
Tadi teaches select at least one reference indicator (see paragraph 0311, a reference class) from the reference indicator set according to the category-selecting command; determine at least one category of noise (see paragraph 0357, noise has well defined characteristics that depend on location) according to the at least one reference indicator (see paragraph 0316 and 357, the reference is used to determine noise); select at least one filter (see paragraph 0358, signals are filtered with Butterworth notch filter) from the filter set according to the at least one category of noise (see paragraph 0357-0359, depending on the noise, a cutoff frequency for the filter is selected) , and configure the at least one filter (see paragraph 0358, the filter is configured with different cutoff frequencies); filter the electromyography signal with the at least one configured filter (see paragraph 0357-0358, the EMG signals are filtered using the Butterworth notch filter with selected cutoff frequencies); and analyze the filtered electromyography signal according to the at least one reference indicator (see paragraph 0262, the data is analyzed) to generate an analysis result in response to the category-selecting command (see paragraph 0262, the data is analyzed to produce a result of the presence of a neutral or non-neutral expression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified capabilities of the processor disclosed by Tsai with the teachings of Tadi because it would have resulted in the predictable result of filtering data based on a reference (Tadi: see paragraph 0376) to filter noise (see paragraph 0357-0358) and analyze EMG signals for muscle activity (see paragraph 0213).

With respect to claim 2, all limitations of claim 1 apply in which a modified Tsai in view of Tadi further teaches the processor is further configured to: repeatedly adjust filter parameters of the at least one filter (Tsai: see paragraph 0051, the learning machine fine adjusts significances of the independent variables) until each ratio of noise corresponding to the at least one category of noise to the electromyography signal is less than a noise threshold (Tadi: see paragraph 0327, a certain threshold can be used to determine whether which normalized data to use), thereby generating the at least one configured filter (Tadi: see paragraph 0358, the filter is configured with different cutoff frequencies).

With respect to claim 3, all limitations of claim 2 apply in which a modified Tsai in view of Tadi further teaches the processor repeatedly adjusts the filter parameters of the at least one filter through a support vector machine model (Tsai: see paragraph 0051, the learning machine fine adjusts significances of the independent variables).

With respect to claim 4, all limitations of claim 1 apply in which a modified Tsai in view of Tadi further teaches the transceiver is further configured to send the analysis result to a terminal device (Tsai: see paragraph 0022, the probability and signals are transmitted to an exterior electronic device).

With respect to claim 5, all limitations of claim 1 apply in which a modified Tsai in view of Tadi further teaches the electromyography signal is an invasive electromyography signal or a non-invasive surface electromyography signal (Tsai: see paragraph 0016, a surface electromyography is noninvasive).

With respect to claim 6, all limitations of claim 1 apply in which a modified Tsai in view of Tadi further teaches the at least one category of noise comprises at least one of noise from spectral leakage, aliasing noise, natural noise, oscillation noise, noise from ripple effect, and noise from inductive effect (Tadi: see paragraph 0357, noise from power inlets or power supply are noise from inductive effect).

With respect to claim 7, all limitations of claim 1 apply in which a modified Tsai in view of Tadi further teaches the filter set comprises at least two of a Butterworth filter (Tadi: see paragraph 0358, Butterworth notch filter), a Hamming window filter (Tadi: see paragraph 0407, Hamming window) and a full-wave rectification filter.

With respect to claim 10, Tsai discloses
An electromyography signal analysis method (see paragraph 0002, evaluating method) implemented on an electromyography signal analysis device (see paragraph 0016, cramp evaluating device #100), the electromyography signal analysis device storing a reference indicator set (see paragraph 0048, the p-value of the significance of each variable) and a filter set (see paragraph 0051, a learning machine fine adjusts the significance of the variables this filtering them), the electromyography signal analysis method comprising: 
receiving, by the electromyography signal analysis device, an electromyography signal (see paragraph 0018, the physiological signal receiver is configured to receive a plurality of signals (S1) from sensors (M1-M5); and see paragraph 0016, the sensor M4 is a surface electromyography sensor); 
receiving, by the electromyography signal analysis device, a category-selecting command from a user (see paragraph 0018, the physiological signal receiver is configured to receive a plurality of signals (S1) from sensors (M1-M5); and see paragraph 0016, the sensor M1 is a wearable device for example a smart phone which is capable of receiving input from a user); 
[…].
Tsai does not disclose selecting, by the electromyography signal analysis device, at least one reference indicator from the reference indicator set according to the category-selecting command; determining, by the electromyography signal analysis device, at least one category of noise according to the at least one reference indicator; selecting, by the electromyography signal analysis device, at least one filter from the filter set according to the at least one category of noise, and configuring the at least one filter; filtering, by the electromyography signal analysis device, the electromyography signal with the at least one configured filter; and analyzing, by the electromyography signal analysis device, the filtered electromyography signal according to the at least one reference indicator to generate an analysis result in response to the category-selecting command.
Tadi teaches selecting at least one reference indicator (see paragraph 0311, a reference class) from the reference indicator set according to the category-selecting command; determining at least one category of noise (see paragraph 0357, noise has well defined characteristics that depend on location) according to the at least one reference indicator (see paragraph 0316 and 357, the reference is used to determine noise); selecting at least one filter (see paragraph 0358, signals are filtered with Butterworth notch filter) from the filter set according to the at least one category of noise (see paragraph 0357-0359, depending on the noise, a cutoff frequency for the filter is selected) , and configure the at least one filter (see paragraph 0358, the filter is configured with different cutoff frequencies); filtering the electromyography signal with the at least one configured filter (see paragraph 0357-0358, the EMG signals are filtered using the Butterworth notch filter with selected cutoff frequencies); and analyze the filtered electromyography signal according to the at least one reference indicator (see paragraph 0262, the data is analyzed) to generate an analysis result in response to the category-selecting command (see paragraph 0262, the data is analyzed to produce a result of the presence of a neutral or non-neutral expression).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified capabilities of the device disclosed by Tsai with the teachings of Tadi because it would have resulted in the predictable result of filtering data based on a reference (Tadi: see paragraph 0376) to filter noise (see paragraph 0357-0358) and analyze EMG signals for muscle activity (see paragraph 0213).

With respect to claim 11, all limitations of claim 10 apply in which a modified Tsai in view of Tadi further teaches repeatedly adjusting filter parameters of the at least one filter (Tsai: see paragraph 0051, the learning machine fine adjusts significances of the independent variables) by the electromyography signal analysis device (Tsai: see paragraph 0016, cramp evaluating device #100) until each ratio of noise corresponding to the at least one category of noise to the electromyography signal is less than a noise threshold (Tadi: see paragraph 0327, a certain threshold can be used to determine whether which normalized data to use), thereby generating the at least one configured filter (Tadi: see paragraph 0358, the filter is configured with different cutoff frequencies).

With respect to claim 12, all limitations of claim 11 apply in which a modified Tsai in view of Tadi further teaches a support vector machine model is used to repeatedly adjust the filter parameters of the at least one filter (Tsai: see paragraph 0051, the learning machine fine adjusts significances of the independent variables).

With respect to claim 13, all limitations of claim 10 apply in which a modified Tsai in view of Tadi further teaches sending the analysis result to a terminal device (Tsai: see paragraph 0022, the probability and signals are transmitted to an exterior electronic device) by the electromyography signal analysis device (Tsai: see paragraph 0016, cramp evaluating device #100).

With respect to claim 14, all limitations of claim 10 apply in which a modified Tsai in view of Tadi further teaches the electromyography signal is an invasive electromyography signal or a non-invasive surface electromyography signal (Tsai: see paragraph 0016, a surface electromyography is noninvasive).

With respect to claim 15, all limitations of claim 10 apply in which a modified Tsai in view of Tadi further teaches the at least one category of noise comprises at least one of noise from spectral leakage, aliasing noise, natural noise, oscillation noise, noise from ripple effect, and noise from inductive effect (Tadi: see paragraph 0357, noise from power inlets or power supply are noise from inductive effect).

With respect to claim 16, all limitations of claim 10 apply in which a modified Tsai in view of Tadi further teaches the filter set comprises at least two of a Butterworth filter (Tadi: see paragraph 0358, Butterworth notch filter), a Hamming window filter (Tadi: see paragraph 0407, Hamming window) and a full-wave rectification filter.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Tadi as applied to claims 1 and 10 above, and further in view of Howard (US 20170258390 A1).

With respect to claim 8, all limitations of claim 1 apply in which Tsai and Tadi do not teach the reference indicator set comprises a time-domain reference indicator set and a frequency-domain reference indicator set.
	Howard teaches the reference indicator set comprises a time-domain reference indicator set (see paragraph 0350, time domain analysis with spindle threshold analysis) and a frequency-domain reference indicator set (see paragraph 0350, frequency domain with power spectrum analysis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai and Tadi with the teachings of Howard because it would have resulted in the predictable result of signal processing using both time and frequency domains to both process data with respect to time (Howard: see paragraph 0296-0297) and based on their frequencies (Howard: see paragraph 0296-0297) to allow greater extrapolation of data (Howard: see paragraph 0294).

With respect to claim 9, all limitations of claim 8 apply in which a modified Tsai in view of Tadi and further in view of Howard further teaches the time-domain reference indicator set comprises at least two of a root mean square amplitude (Howard: see paragraph 0351, maximum amplitudes were determined; and see paragraph 0584, maximum value of root mean square) , an amplitude difference (Howard: see paragraph 0351, amplitude changes were measured), an integrated electromyography, and a phase crossover order; and the frequency-domain reference indicator set comprises at least two of an average power frequency (Howard: see paragraph 0352, power of each frequency), a median frequency shift (Howard: see paragraph 0464, phase shift), a decreasing slope of an amplitude and an amplitude threshold detection (Howard: see paragraph 0549, threshold value).

With respect to claim 17, all limitations of claim 10 apply in which Tsai and Tadi do not teach the reference indicator set comprises a time-domain reference indicator set and a frequency-domain reference indicator set.
	Howard teaches the reference indicator set comprises a time-domain reference indicator set (see paragraph 0350, time domain analysis with spindle threshold analysis) and a frequency-domain reference indicator set (see paragraph 0350, frequency domain with power spectrum analysis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai and Tadi with the teachings of Howard because it would have resulted in the predictable result of signal processing using both time and frequency domains to both process data with respect to time (Howard: see paragraph 0296-0297) and based on their frequencies (Howard: see paragraph 0296-0297) to allow greater extrapolation of data (Howard: see paragraph 0294).

With respect to claim 18, all limitations of claim 17 apply in which a modified Tsai in view of Tadi and further in view of Howard further teaches the time-domain reference indicator set comprises at least two of a root mean square amplitude (Howard: see paragraph 0351, maximum amplitudes were determined; and see paragraph 0584, maximum value of root mean square) , an amplitude difference (Howard: see paragraph 0351, amplitude changes were measured), an integrated electromyography, and a phase crossover order; and the frequency-domain reference indicator set comprises at least two of an average power frequency (Howard: see paragraph 0352, power of each frequency), a median frequency shift (Howard: see paragraph 0464, phase shift), a decreasing slope of an amplitude and an amplitude threshold detection (Howard: see paragraph 0549, threshold value).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791